UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1407


RHONDA A. MCKOY,

                  Plaintiff - Appellant,

             v.

R. JAMES      NICHOLSON,   Secretary,     Department    of   Veterans
Affairs,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cv-00217-BO)


Submitted:    December 9, 2008               Decided:    January 7, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel F. Read, Durham, North Carolina, for Appellant.   George
E. B. Holding, United States Attorney, Anne M. Hayes, Lora M.
Taylor Tripp, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rhonda McKoy appeals from the district court’s order

granting summary judgment in favor of the Department of Veterans

Affairs in McKoy’s employment discrimination action.                   We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm   for   the    reasons     stated   by    the   district     court.

McKoy v. United States Dep’t of Veterans Affairs, No. 5:06-cv-

00217-BO   (E.D.N.C.      Mar.   10,   2008).    We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2